 KRAMBO' FOOD STORES, INC.369decided to wait until;after January to start new construction. ,In the,meantimeAlbrecht sought employment from Sisk,another contractor.In quitting SelectFoods and immediately going to work for DeLeon it cannot be seriously arguedthat he thereby intended to remove himself from the labor market.Moreover,his job with DeLeon was a higher-paying job and it-is reasonable to assume heexpected to continue in this line of work.However,Albrecht was precludedfrom doing so by reason of DeLeon's decision not to commence new building atthat time.Under the circumstances it cannot be said that Albrecht incurred willfullosses(Harvest Queen Mill & Elevator Company, supra,p.327;East Texas SteelCastings Company, Inc.,116-NLRB 1336,1347, 1367).Accordingly,the Respond-ent's contention in this respect is rejected.The Trial Examiner therefore concludes and finds thatAlbrechtisentitled toback pay, less net interim earnings,for the period April 1, 1955, to January 3, -1956.The Trial Examiner adopts the undisputed figures appearing in the General Counsel'samended back-pay specification and "Corrected Earnings"memorandum and com-putes Albrecht's back pay as follows:2d quarter 1955:Gross back pay-------------------------------------------------------$899 44Interim earnings------------------------------------------------------Net back pay-------------------------------------------------------None$899.443d quarter 1955:Gross back pay-------------------------------------------------------913 28Interim earnings------------------------------------------------------$292.96Expenses-------------------------------------------------------------Net back pay---------------------------------------------------------None620.324th quarter1955.Gross back pay-------------------------------------------------------976 27Interim earnings------------------------------------------------------$575.43Expenses------------------------------------------------------------Net back pay------------------------------------None400 841st quarter 1956:Gross back pay--------------------------------------------------14 64Interim earnings------------------------------------------------------Net back pay----------------------------------None14 64Total amount net back pay-----------------------------------------1.935.24[Recommendations omitted from publication.],Krambo Food Stores,Inc.andKrambo IndependentUnion, Pe-titioner.Case No. _13-RC-550-5.November 7, 1957.DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen P. Haas, hear-ing officer.-The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations here involved claim to represent certainemployees of the Employer.3.The unit sought by the Petitioner' includes all employees in thegrocery and produce departments in the Milwaukee County, Wiscon-119 NLRB No. 54.476321-58-vol. 119-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARD'sin, stores.The contract, for this unit and all future stores in thecounty, was made effective by the Teamsters and the Employer as ofMarch 17, 1957.The Employer takes no position on contract bar;Retail Clerks and the Petitioner contend that it is no bar.Teamsters Local 158 was chartered in December 1956.The "AlliedIndependent Union Division" was incorporated in Local 158 in'January 1957 in circumstances described below.Allied IndependentUnions, as such, have existed for approximately 10 years.Krambo-Food Store employees comprise 1 group or member unit of Allied-.apparently by far the largest, with approximately 400 members.Pursuant to a Board-ordered election in 1954, Allied was certified torepresent the Krambo employees in the Milwaukee County stores.,The 1955 contract between Allied and the Employer was duly openedfornegotiation before its January 1957 expiration. Sorenson,Allied's president, testified concerning the ensuing contract negotia-tions which were conducted on December 4, 1956, and on January 17and March 14, 1957.At the January 17 meeting Sorenson advisedthe Employer that affiliation of Allied Independent Unions with theTeamsters had occurred on January 12, as a result of action of theAllied executive board, of which he was chairman. _On March 12 theEmployer received a claim for recognition by the Petitioner, a unionformed as the result of dissatisfaction by Krambo employees withthe action taken by Allied to affiliate with Teamsters.The Employeradmits that it nevertheless continued with the contract negotiationsand executed the new contract naming the Teamsters as the contractingunion without making any effort to ascertain whether the affiliationof Allied with the Teamsters had been approved or ratified by theKrambo employees.Employee dissatisfaction with the affiliation wasfurther brought to the Employer's attention in April, when TeamstersLocal 158 requested the discharge of 21 employees at 1 of the Krambostores, comprising most of the full-time employees at that store, forfailure to pay dues as required by the union-shop provision in thecontract.The Employer's investigation at that time apparentlyshowed that there were many additional employees refusing to paydues to the Teamsters.Picketing by the Teamsters followed but wasterminated after 3 days.The Employer has not honored the Team-sters' discharge request.The petition herein was filed on April 23. The contract is datedMarch 17, 1957, but, as the record shows, was not actually executedand returned to the Employer by the Union until April 6. The Peti-tioner's attempts to file earlier petitions, on March 27 and April 4,were unsuccessful because,inter alia,it had not initiated compliance.In support of its position that the contract is a bar, Teamsters con-tends that the Allied affiliation was in accord with the constitution1SeeKrambo Food Stores,Inc.,107 NLRB 1544. KRAMBO FOOD STORES, INC.371and bylaws of the Allied Independent Unions, and in addition, thatthe employees had some notice of the possibility of affiliation at a,membership meeting on January 8, and that Krambo employees ac-tually ratified the affiliation action at a membership meeting onMarch 17.Article XIII of Allied Independent Unions' constitution providesthat a majority vote of the executive board is sufficient for affiliation-affiliation being limited by that article, however, to organizations withcompatible aims and conditioned upon the continuance of local au-tonomy for Allied 2 Allied's bylaws provide, in article VII, that eachmember group shall "delegate" the person to represent it on the AlliedThe Krambo representative on the board was pres-ent at the meeting on January 12 when the executive board took itsaffiliation vote.However, it appears that the said Krambo representa-tive,who had been acting in that capacity for about 4 years, wasnever delegated or elected by the Krambo employees, but had eitherbeen appointed by Sorenson, or elected by other board members. Italso appears that the Krambo representative received notice of theJanuary 12 board meeting several days before the meeting, and hadat least surmised its purpose, but that he made no effort before attend-ing the meeting to ascertain employee reaction to affiliation with theTeamsters.Sorenson had been president and Treichler secretary-treasurer ofAllied for some years without the formality of election .4Neither ofa Constitution of Allied Independent Unions :Article XIII.AffiliationSECTION 1-The Union may cooperate or affiliate only with organizations whose aimsand principles are compatible,providing such affiliations and/or cooperationdoes notendanger the independent status of the Union or deprive the Union of any of itslocal autonomy.A majority vote of those present at an Executive Board meetingshall be necessary for affiliation or disaffiliation.[Emphasis supplied.]3Bylaws of Allied Independent Unions :Article VII.Membership on the Executive BoardSECTION 1.Each Unit of Membership or Local shall be entitled to be represented byone member on the Executive Board and shall be entitled to two(2) votes for thefirst one-hundred-(100) members he represents or any portion thereof, and an addi-tional two(2) votes for each hundred members beyond the first one hundred (100).SECTION 2. Each Local or Membership Unit may select at its option one or more rep-resentatives to conduct the affairs of its unit or local.Each Local or Membership unitshall, however,delegate one member to serve on the Executive Board.Concerning elections and nominations,the constitution,in article VII, provides that elec-tions to membership on the executive board shall be by secret ballot(section 1(a)), thatlocal or unit representatives delegated to serve as members of the executive board shall bechosen by their respective membership at meetings called for that purpose(section 1 (c) ),and that acceptance of such unit or local representatives shall be subject to approval bythe officers of the Union (section 1 (d) ).4SeeKrambo Food,Stores, Incorporated,106 NLRB 870, 872, where Sorenson is referredto as being president in 1950.Concerning officers,the Alliedconstitution provides for a 2-year term of office(article.IV, section 3), that each officer shall hold office until his successor shall have been dulyelected and qualified(article IV, section 4), and that election of officers shall be held atthe biannual executive board meeting during the month of August in each even year(articleVII, section 1 (b) ). 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese inis or has been an employee in any member unit. Bothreceived employment contracts with Teamsters Local 158 about thetime the affiliation action occurred.Sorenson's contract, in evidence,is dated January 17, 1957, and provides for services as a special con-sultant at an annual salary of $7,500 for a 5-year period, with $2,500annual car expense.Treichler was not present at the hearing and thedetails of his contract are not established.On March 17 a membership meeting of Krambo employees was held.Sorenson called the meeting to order and presided during part of it.John Nichols, a Teamster representative, also presided.Witnessesestimate the attendance at anywhere from 40 to 100, which was abovethe usual attendance at such meetings. (As indicated above, theKrambo unit consists of approximately 400.)Approval of the 1957contract with the Employer was voted, without change from theprovisions of the 1955 contract except as to termination.Before thisvote on the contract, a report was made by Sorenson on the actiontaken by the executive board on January 12 to affiliate with theTeamsters.Theofficialminutesof the meeting, taken by Treichleras secretary,show no vote to ratify the Teamster affiliation.Thereis testimony that these minutes were read and approved at the nextmeeting on March 26, although the minutes of the latter meeting donot show this.Another set of minutes of the March 17 meeting was.introduced by the Teamsters which state that there was a motionto "reaffirm our faith in the Allied Independent Units' affiliationwith Local 158 of the Teamsters" on which there was an "affirmative"vote.These minutes were introduced in evidence as having beentaken by one Shirley Flagg for her personal use, but on cross-examination Flagg admitted that Nichols, the Teamsters representa-tive, had requested, before the March 17 meeting, that she take themas "acting secretary."At the March 26 meeting Flagg was electedrecording secretary of the new Teamsters local.However, Treichlertook the minutes of that meeting, this time signing them on behalfof Teamsters Local 158.Flagg could not recall whether the officialminutes of the March 17 meeting were read and approved at theMarch 26 meeting but stated that that was customary. She admittedthat she had never urged that the official minutes of the March 17meeting be corrected.Testimony by individual members who attended the March 17meeting is in conflict, both concerning notice of its purpose andopportunity to vote upon affiliation.The consensus as to notice wasthat those who attended were already aware when they arrived that.affiliation had occurred.No written notice of the meeting was offeredin. evidence.As to, ratification of affiliation with Teamsters Local 158,some witnesses recalled a vote being taken, and some testified thatnone was taken. KRAMBO FOOD STORES, INC.373-TeamstersLocal 158 is holding meetings andprocessing grievances,and , in generalacting asbargaining representative pursuant to thecontract.The Petitioner has elected officers and also holds meetings.Apparently Allied Independent Unions, as such, isno longer active.The record. shows that one of its former units, made up of employeesofWolf's Cleaners, is now represented by its own independent unionwhich was certified pursuant to an election, in which theTeamstersparticipated, conducted by the Wisconsin State Board.In the light of all the facts set forth above, particularly those withreference to the purported merger or affiliation of the certified AlliedIndependent Unions with Teamsters Local 158, we find that thiscontract should not bar an election to decide which of theunions isthe: representative of the employees.Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.The contract unit presently covers 10 storesinMilwaukeeCounty.An 11th Milwaukee County store, formerly aKroger store,and a store in neighboring Waukesha County, about 10 miles fromMilwaukee, are apparently covered under a single contract with theRetail Clerks.The Retail Clerks would add these 2 stores to theexisting 10-store unit and waive their existing contractas a bar.. ifthe Board should find such unit appropriate.The Petitioner andthe Employer do not oppose the proposed enlargement of the unit.The Teamsters contends that only the existing unit is the appropriateone.It appears that the overall Milwaukee operation of the Employerproperly encompasses the two additional stores.Thus, all of the 12stores obtain their stock from the same warehouse and all have thesame supervision.There is some interchange of employees amongstores, although each store does its own hiring.On the present recordwe find that the 12-store unit may be appropriate.However, in viewof the bargaining history of the original 10-store unit, the employeesin the 2 additional stores are entitled to a self-determination elec-tion as to whether they desire to be included within a 12-store unit.'Part-time employees working 15 or more hours a week have in thepast been included in the unit.The contract specifically exemptsfrom union-shop coverage those employees who work less than 15hours.The Retail Clerks would include all part-time employees; theTeamsters has no objection.Apparently the Petitioner and theEmployer also have no objection.The record indicatesthat regularpart-time employees seldom work less than 1 day per week, that manywho are students work additional hours or full time in thesummer,5 SeeIllinoisCitiesWater Company,87 NLRB 109. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they have the same supervision, and that their duties are similarto those of other employees in the unit.Accordingly, we shall include<in the unit all regular part-time employees who regularly work 8hours a week.'Assistant managers have been excluded from the contract unit.Asthe record shows that they act, in effect, as comanagers and haveauthority to hire and discharge in the absence of the store manager,we find that they are supervisors and shall exclude them front theunit.We.. shall direct elections in the following voting groups of em-ployees in the Employer's 12 stores in Milwaukee and WaukeshaCounties,Wisconsin, excluding meat department employees, man-agers, assistant managers, confidential secretaries, and supervisors asdefined in the Act :(1)All employees employed in the 10 stores in Milwaukee Countyexclusive of the Krambo Blue store.(2)'..All.employees employed in the Krambo Blue store and theWaukesha store.The appropriate unit which we find will be dependent upon theoutcome of the elections. If a majority of the employees in votinggroup (2) vote against representation, they will be taken to haveindicated their desire to be excluded from a unit in combination withthe employees in voting group (1). If a majority vote for representa-tion, the two groups together will constitute a single appropriate unit.The Regional Director is instructed to issue certification of rep-resentatives or certification of results as dictated by the outcome ofthe elections herein.[Text of Direction of Elections omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Elections.8SeeC & HFoods,Inc.,100 NLRB 1483, 1485.Graphic Finishers,Inc.andNew York Paper Cutters and Book-binders Union,Local 119,affiliated with International Broth-erhood of Bookbinders,AFL-CIO,Petitioner.Case No. s-RC-8789.November 7, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John J. Carmody,119 NLRB No. 50.